Order of the County Court of Hassau county affirming a judgment of the Justice’s Court of the town of Hempstead in favor of the plaintiff and against the defendant for the sum of $187.51 reversed on the law, judgment of the Justice’s Court vacated, and the complaint dismissed, with costs. By the terms of the contract, under which the moneys sued for were deposited by the plaintiff with the defendant, an action cannot be maintained for their recovery until sixty days after the termination of said agreement, which agreement does not expire until eighteen months after plaintiff’s employment thereunder ceased. Scudder, Tompkins and Johnston, JJ., concur; Lazansky, P. J., and Hagarty, J., dissent and vote to affirm.